
	
		I
		112th CONGRESS
		1st Session
		H. R. 846
		IN THE HOUSE OF REPRESENTATIVES
		
			March 1, 2011
			Mr. Labrador
			 introduced the following bill; which was referred to the
			 Committee on Natural
			 Resources
		
		A BILL
		To prohibit the further extension or establishment of
		  national monuments in Idaho, except by express authorization of Congress, and
		  for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Idaho Land Sovereignty Act.
		2.Prohibition on
			 new National Monuments in Idaho without Congressional approvalThis proviso of the last sentence of the
			 first section of the Act of September 14, 1950 (64 Stat. 849, chapter 950; 16
			 U.S.C. 431a), is amended by inserting or Idaho after
			 Wyoming.
		3.Prohibition on
			 new Wild Lands in Idaho without Congressional approvalThe Bureau of Land Management shall not
			 implement, administer, or enforce Secretarial Order No. 3310, issued by the
			 Secretary of the Interior on December 22, 2010, on any lands in Idaho, except
			 by Congressional approval.
		
